346 Mich. 169 (1956)
77 N.W.2d 567
EDWARDS
v.
MICHIGAN LIGHT ALLOYS CORPORATION.
Docket No. 16, Calendar No. 46,701.
Supreme Court of Michigan.
Decided June 14, 1956.
Rehearing denied December 4, 1956.
*170 Russell W. Conroy, for plaintiff.
Alexander, Cholette, Buchanan, Perkins & Conklin (Edward D. Wells, of counsel), for defendants.
KELLY, J.
Defendants appeal from a finding of the workmen's compensation appeal board that plaintiff's total disability entitled him to 750 weeks compensation.
Plaintiff suffered total disability by reason of an accident which occurred on January 23, 1945, when he fell to the ground from the roof of a factory upon which he was working, causing a cerebral concussion producing mental deterioration culminating in plaintiff becoming an imbecile.
Defendants and appellants admit that plaintiff was totally disabled; that his injury arose out of and in the course of his employment, and state that the only question involved is:
"By the 1943 amendment of the workmen's compensation act did the legislature intend, in adding the 750 week proviso for total and permanent disability in section 9 part 2 that the 750 week proviso should apply to other than the specific losses set forth in section 10, part 2 and defined therein as constituting total and permanent disability."[*]
This Court on June 4, 1956, handed down its decision in the case of Springer v. Reed Foundry & Machine Co., ante, 11. The facts in the Springer Case and those in the present case differ only in that Mr. Springer became insane and therefore permanently and totally disabled and plaintiff Edwards' mental deterioration continued until his mentality reached the level of an imbecile.
*171 For the reasons set forth in the Springer Case this Court finds that the appeal board did not err in awarding plaintiff herein compensation for 750 weeks for total disability.
Judgment affirmed. Costs to appellee.
DETHMERS, C.J., and SHARPE, SMITH, BOYLES, CARR, and BLACK, JJ., concurred.
EDWARDS, J., took no part in the decision of this case.
NOTES
[*]  See CL 1948, §§ 412.9, 412.10 (Stat Ann 1947 Cum Supp §§ 17.159, 17.160).  REPORTER.